        Case 2:19-cv-03326-KSM Document 126 Filed 01/15/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 AUDRA MCCOWAN, et al.,                                    CIVIL ACTION

        Plaintiffs,
                                                           NO. 19-3326-KSM
        v.

 CITY OF PHILADELPHIA, et al.,

        Defendants.


                                           ORDER

       AND NOW, this 15th day of January, 2021, upon consideration of Defendants’ Motion

for Clarification or Reconsideration of the Court’s Order Denying Defendants’ Motion to Quash

a Third Party Subpoena (Doc. No. 118), A. Nicole Phillips, Esq.’s Attorney Affidavit (Doc.

No. 118-1), and Plaintiffs’ Response in Opposition to Defendants’ Motion for Reconsideration

(Doc. No. 119), it is ORDERED that the motion is GRANTED in PART and DENIED in

PART as follows:

       1.      To the extent the motion seeks reconsideration of the Court’s November 4, 2020

Order (Doc. No. 112), it is DENIED.

       2.      To the extent the motion seeks clarification on the Court’s November 4, 2020

Order (Doc. No. 112), it is GRANTED. Specifically, we clarify that nothing in our previous

Order prohibits Ms. Phillips or Montgomery McCracken from raising the attorney-client

privilege as to specific documents responsive to Plaintiffs’ subpoena (Doc. No. 94-1). Ms.
         Case 2:19-cv-03326-KSM Document 126 Filed 01/15/21 Page 2 of 2




Phillips and Montgomery McCracken shall produce all documents and/or privilege logs

responsive to Plaintiffs’ subpoena within thirty days of the date of this Order.

IT IS SO ORDERED.


                                                      /s/Karen Spencer Marston
                                                      ________________________________
                                                      KAREN SPENCER MARSTON, J.




                                                 2
